Exhibit 10.2

SEVENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS SEVENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Seventh
Amendment”), dated as of October 9, 2015 (the “Effective Date”), is made and
entered into by and between SYCAMORE NETWORKS, INC. (the “Seller”) and PRINCETON
TYNGSBORO COMMONS LLC (the “Buyer”).

R E C I T A L S

A. Seller and Buyer are parties to that certain Purchase and Sale Agreement
dated as of October 10, 2014 (the “Original Purchase Agreement”), as amended by
(i) that certain First Amendment to Purchase and Sale Agreement dated as of
February 24, 2015 (the “First Amendment”), (ii) that certain Second Amendment to
Purchase and Sale Agreement dated March 27, 2015 (the “Second Amendment”),
(iii) that certain Third Amendment to Purchase and Sale Agreement dated
March 30, 2015 (the “Third Amendment”); (iv) that certain Fourth Amendment to
Purchase and Sale Agreement dated July 30, 2015 (the “Fourth Amendment”);
(v) that certain Fifth Amendment to Purchase and Sale Agreement dated
September 15, 2015 (the “Fifth Amendment”); and (vi) that certain Sixth
Amendment to Purchase and Sale Agreement dated September 30, 2015 (the “Sixth
Amendment”; the Original Purchase Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment and
the Sixth Amendment, together, the “Purchase Agreement”) wherein the Buyer has
agreed to purchase and Seller has agreed to sell that certain property
consisting of 102.3 acres, more or less, located off Westford Road,
Tyngsborough, Massachusetts (the “Premises”) as more particularly described in
the Purchase Agreement, an ANR Plan entitled. “Plan of Land in Tyngsboro, MA #50
Westford Road, Prepared for Princeton Tyngsboro LLC dated February 14, 2015”,
endorsed by the Tyngsboro Planning Board on March 19, 2015, as well as the
Supplemental Escrow Agreement dated October 14, 2014 regarding the Escrow
Agent’s duties regarding deposits.

B. The time of the performance and delivery of the Deed for the transaction
contemplated by the Purchase Agreement, as affected by that certain letter dated
December 31, 2014 from the Buyer to the Seller, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment and
the Sixth Amendment, is presently scheduled to take place on October 14, 2015
(the “Current Closing Date”).

C. As of the Effective Date, the Abutter Dispute (as defined in the Third
Amendment) remains an active case pending with the courts of the Commonwealth of
Massachusetts, however a settlement agreement has been entered into with the
Abutter (as defined in the Third Amendment) which is mutually satisfactory to
the Seller and the Buyer.

D. Seller and Buyer wish to extend the time of performance of the transaction
contemplated by the Purchase Agreement.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises, the sum of Ten Dollars and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged and confessed, Seller and Buyer hereby agree as follows:

1. Extended Time of Performance.



--------------------------------------------------------------------------------

The time of performance and delivery of the Deed for the transaction
contemplated by the Purchase Agreement is hereby extended from the Current
Closing Date to December 4, 2015 (the “Extended Closing Date”). On the Extended
Closing Date, the Buyer shall perform its obligations under the Purchase
Agreement regardless of whether the Abutter Dispute is then an active case
pending with the courts of the Commonwealth of Massachusetts.

2. Survival of Seller’s Representation and Obligations.

Seller and Buyer hereby acknowledge and agree that the Survival Period, as set
forth in Section 21 of the Original Purchase Agreement, is hereby amended to
expire on February 29, 2016.

3. Seller’s Closing Documentation.

Seller and Buyer hereby acknowledge and agree that Section 38 (Seller Closing
Documentation) of the Original Purchase Agreement is hereby amended by deleting
item (iv) (the delivery of a Certificate of Good Standing for Seller issued by
the Secretary of State for the State of Delaware) therein in its entirety.
However, notwithstanding the foregoing, Seller shall remain obligated to deliver
a Certificate of Good Standing for Seller issued by the Secretary of State for
the Commonwealth of Massachusetts.

4. Buyer’s Assignment of Rights Regarding Portions of the Premises.

Seller and Buyer hereby acknowledge and agree that the Buyer intends to sell a
portion of the Premises to a third party buyer immediately after the Closing of
the transaction contemplated by the Purchase Agreement. In the event the Buyer
elects to assign its rights under the Purchase Agreement to such third party
buyer with respect to a portion of the Premises, Seller hereby agrees to consent
to such assignment so long as (i) such assignment is not effective until
immediately prior to the Closing of the transaction contemplated by the Purchase
and Sale Agreement, (ii) the Closing of the transaction contemplated by the
Purchase and Sale Agreement with the Seller and the Seller’s assignee occurs
simultaneously, (iii) Seller’s obligations under the Purchase Agreement are not
materially affected, and (iv) the aggregate amount Seller is entitled to receive
under the Purchase Agreement is not affected. In the event of such assignment of
the Buyer’s rights under the Purchase Agreement with respect to a portion of the
Premises, the Seller agrees to perform its obligations under the Purchase
Agreement for the benefit of such assignee as they relate to the applicable
portion of the Premises, provided however, Buyer hereby acknowledges and agrees
that any obligations of Seller under the Original Purchase and Sale Agreement
following the Closing of the transaction contemplated by the Purchase and Sale
Agreement shall not exceed the Liability Cap regardless of whether the Buyer
and/or its assignee make separate claims against Seller under the Purchase
Agreement.

5. Ratification. Except as amended by this Seventh Amendment, all other terms,
conditions, covenants and provisions as appear in the Purchase Agreement and the
Supplemental Escrow Agreement are hereby ratified and confirmed and shall remain
unchanged.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Seventh Amendment to be duly
executed under seal as of the date first written above.

 

SELLER: SYCAMORE NETWORKS, INC. BY:  

/s/ David Guerrera

TITLE:   President and General Counsel BUYER: PRINCETON TYNGSBOROUGH COMMONS LLC
BY:   Princeton MGR Inc., its Manager   BY:  

/s/ Terry Flahive

  TITLE:   Vice President   As duly authorized and not individually